Citation Nr: 0623197	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  05-15 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

Esther Cheng, Intern


INTRODUCTION

The veteran had active duty from January 1955 until January 
1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which determined that new and material 
evidence had not been submitted and the claim of entitlement 
to service connection for bilateral hearing loss would not be 
reopened.


FINDINGS OF FACT

1.	In a May 1979 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  The veteran did not appeal that decision 
and it is now final.

2.	A February 2005 VA examination report contains an opinion 
that the veteran's bilateral hearing loss is related to 
active service.
 
3.	The evidence is new since it was not of record when the RO 
initially denied the veteran's claim; it is material since 
it bears directly and substantially on the matter under 
consideration; and it is so significant that it must be 
considered in order to fairly decide the claim on the 
merits.


CONCLUSIONS OF LAW

1.	New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2004).
 
2.	The veteran's bilateral hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 
5103 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1979, the RO denied service connection for bilateral 
high frequency hearing loss. Since the veteran did not 
appeal, the decision became final.  38 U.S.C.A. § 7105 (c); 
38 C.F.R. § 3.104.  

In March 2004, the veteran filed to reopen his claim for 
service connection for bilateral hearing loss.

A February 2005 VA audiological examination report contains 
an opinion by the examiner that the veteran's bilateral 
hearing loss is related to active service.

A Decision Review Officer at the RO determined that new and 
material evidence had been submitted to reopen the veteran's 
claim, but denied the claim for service connection on the 
basis that there "is no basis in the available evidence of 
record to establish service connection for bilateral hearing 
loss."  

Although the RO adjudicated the issue on the merits, the 
Board is required to determine whether new and material 
evidence has been presented in a claim that has been 
previously denied based on the same factual basis.  Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Thus, the 
issues on appeal are as stated on the title page. 

New and Material Evidence

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108. The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record existing when the claim was most recently 
denied and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996). 

A February 2005 VA audiological examination contains an 
opinion attributing the veteran's bilateral hearing loss to 
service.  The evidence is new in that it was not of record 
when the RO initially denied the claim; the evidence is 
material in that it bears directly and substantially on the 
matter under consideration; and it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim is reopened and is 
adjudicated on a de novo basis. 

 Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  For any disease 
diagnosed after discharge, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To 
establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Concerning the first requirement, the veteran has a diagnosis 
of a current disability, i.e., mild to severe sensorineural 
hearing loss, bilateral ears. 

Concerning the second requirement, service medical records 
are negative for any complaints, examination, or treatment 
regarding hearing loss, there is no evidence of hearing loss 
within one year of active service, and post service medical 
records merely show treatment for decreased hearing in the 
form of hearing aids.  
 
On the other hand, at his August 2005 hearing, the veteran 
testified that he was exposed to loud firing noises while 
serving as a loader in a five inch gun turret during general 
quarters in the Korean War.  Consistent with the veteran's 
testimony, service records show that the veteran received 
marksman training and that his ship was stationed in a combat 
zone.  The veteran's testimony is credible, and there is no 
competent evidence of record to refute his statements.  

The positive and negative evidence on this element is in 
equipoise. Accordingly, doubt must be resolved in the 
veteran's favor, and the evidence establishes that the 
veteran was exposed to excessive noise while in service.  38 
C.F.R. §§ 3.102.

Concerning the third element, evidence of a nexus between the 
veteran's excessive noise exposure during service and his 
current bilateral hearing loss is contained in the February 
2005 VA audiological examination report where the examiner 
attributes the veteran's hearing loss to service.  He states, 
"It is my impression that [the veteran's] hearing loss is 
directly related to his extensive noise exposure in the 
military service and combat."  While the RO rejected the 
examiner's opinion, the Board finds it sufficiently probative 
since it was based on a review of both the veteran's claims 
file and his current medical findings. 

Thus, with evidence that satisfies the three criteria for 
service connection, the veteran's current bilateral hearing 
loss has been shown to have resulted from excessive noise 
exposure during service, and entitlement to service 
connection for bilateral hearing loss is granted.  38 
U.S.C.A. §§ 1111, 1131, 1132, 5103; 38 C.F.R. §§ 3.102, 
3.303, 3.304.

In light of this result, a detailed discussion of VA's duties 
to notify and assist is unnecessary because any potential 
failure of VA in fulfilling these duties is harmless error.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Service connection for bilateral hearing loss is granted.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


